Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Preston Darnell Roe appeals the district court’s order denying his motion to unseal the presentence report of another defendant in a closed criminal case. We have reviewed the record included on appeal as well as the parties’ briefs, and we find no reversible error. Accordingly, we affirm. See United States Dep’t of Justice v. Julian, 486 U.S. 1, 12, 108 S.Ct. 1606, 100 L.Ed.2d 1 (1988) (holding that a third party must make a showing of a “special need” in order to gain access to another individual’s presentence report). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.